DETAILED ACTION
This is in response to the applicant’s communication filed on 2/1/2021, wherein:
Claims 1-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): Also, the limitations of (a) applying one or more materials to the article or to a tag or label attached to the article to create or generate one or more entropically configured distinct physical features (IDENTROPY); and (b) comparing the one or more entropically configured distinct physical features to a stored reference or references, are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The Specification indicates that the field of the invention is directed to “establishing trust, accountability, authenticity, and transparency of goods, such as goods in commerce, documents, packaging etc.“  Specification ¶ 2.  This falls into the category of marketing or sales activities or behaviors.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a database, memory, or distributed ledger.  The computer components are recited at a high-level of generality (i.e., as a generic memory performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “storing” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea when considered both individually and as a whole.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the applying and comparing steps (Examiner notes that it is not explicitly claimed that a computer perform these steps, but Examiner addresses this as it is implied) amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “storing” limitation) as WURC (see 2106.05(d), identifying storing information in memory as WURC, as recognized by Versata).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-31 merely add further details of the abstract steps/elements recited in claim 1 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-31 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of establishing or calculating a trust quotient, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3-5 provide further descriptive limitations of elements describing the article, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.

Dependent claims 6-8, 10-13, 15-18, and 20 provide further descriptive limitations of elements further describing the IDENTROPY, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.

Dependent claims 9, 14, and 19 provide further descriptive limitations of the personal device, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.

Dependent claims 21-25 provide further descriptive limitations of elements regarding storage of the image, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.

Dependent claim 26 provides further descriptive limitations of elements describing the how the imaging and storage are performed, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.

Dependent claims 27-31 further limits the abstract idea by introducing the element of incorporating one or more additional anti-counterfeiting measures, tracking measures, tamper-evident labeling systems, or combinations thereof, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 
Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-14, 16-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 20140205153).

Referring to claim 1:
Sharma discloses a method for authenticating an article, the method comprising (a) applying one or more materials to the article or to a tag or label attached to the article to create or generate one or more entropically configured distinct physical features (IDENTROPY) {Sharma [0015][0018][0059] [0074][0080][0083]; generating a low dimensional representation from the at least one descriptor of the at least one first microscopic image, that can be printed, written, embedded or imprinted on the physical object [0015] and Each kepoint can also be associated with a specific location in the microscopic texture such that even if two exemplary keypoints across two different microscopic texture images (e.g., of different surfaces) match, their locations may not match. Hence, using certain exemplary embodiments of the present disclosure, it is possible to compute the entropy of a texture by summing up the individual entropy of the keypoints [0080]}; and 

(b) comparing the one or more entropically configured distinct physical features to a reference or references stored in a database, memory or distributed ledger {Sharma [0015][0016][0018][0084][0091][0092][0106]; This fingerprint can be compared with the fingerprint in the database to check the authenticity of the currency note [0092]}.

Referring to claim 2:
Sharma discloses further establishing or calculating a trust quotient {Sharma [0068][0106]; Mean .mu. and standard deviation a for same speckles can be 0.1004 and 0.0541 respectively, which can suggest that the speckles of same region are a match [0106]}.

Referring to claim 3:
Sharma discloses wherein the article is a good in commerce {Sharma [0009][0064][0084][0090]-[0094]; Counterfeit clothing can be another application with losses in billions of dollars worldwide [0093]}.

Referring to claim 4:
Sharma discloses wherein the good in commerce is selected from the group consisting of luxury goods and apparel, accessories, music, software, medications and medical devices, tobacco products, cannabis products, wine and spirits, consumer goods, toys, fresh produce, and electronics {Sharma [0009][0064][0084][0090]-[0094]; Counterfeit clothing can be another application with losses in billions of dollars worldwide [0093]}.

Referring to claim 5:
Sharma discloses wherein the one or materials are selected from the group consisting of inks, dyes, pigments, adhesives, paper, film, semi-conductor chips or combinations thereof {Sharma [0009][0053] [0056][0061][0086][0087][0091]; the physical object can be a type of at least one of fabric, plastic, paper, canvas, glass, metal, metal composite or alloy [0009]}.

Referring to claim 6:
Sharma discloses wherein the IDENTROPY is a scatter or splatter pattern {Sharma [0009][0053] [0055][0056][0114]-[0116]; Exemplary embodiments of the present disclosure can analyze, identify and compare unique textures at a microscopic level where light can undergo multiple scattering and where the image can contain artifacts such as shadows, speckles or interreflections [0055]}.

Referring to claim 7:
Sharma discloses wherein the IDENTROPY is imaged optically {Sharma [0009][0050][0053][0055][0056] [0114]-[0116]; exemplary microscopic texture image captured can be a function of the underlying physical characteristics of the medium and the light scattering through the medium [0050]}.

Referring to claim 8:
Sharma discloses wherein the IDENTROPY is imaged using a macro lens attached to personal device {Sharma [0060]; where the microscope attachment includes a macro lens and where the cell phone is the personal device}.


Referring to claim 9:
Sharma discloses wherein the personal device is selected from the group consisting of a smart phone, a tablet, or other handheld device {Sharma [0139]; The microscope can be a handheld device, such a cellular telephone integrated with a microscope, or a digital camera integrated with a microscope [0139]}.

Referring to claim 11:
Sharma discloses wherein the IDENTROPY is an absorbance pattern {Sharma [0009][0053][0055][0056] [0114]-[0116]; Exemplary embodiments of the present disclosure can analyze, identify and compare unique textures at a microscopic level where light can undergo multiple scattering and where the image can contain artifacts such as shadows, speckles or interreflections [0055] where the Specification indicates at [0015] that observing a scatter pattern may be “referred to as . . . absorbance-based . . .” }.

Referring to claims 12-14:
Claims 12-14 are rejected on a similar basis to claims 7-9.

Referring to claim 16:
Sharma discloses wherein the pattern is a luminescence pattern {Sharma [0009][0053][0055][0056] [0114]-[0116]; As the light hits the medium the light can undergo scattering and the scattered light can be read by the microscope [0056]}.

Referring to claims 17-19:
Claims 17-19 are rejected on a similar basis to claims 7-9.

Referring to claim 21:
Sharma discloses wherein the reference image is stored in a database {Sharma [0055][0091][0092]; Exemplary microscopic textures can be extracted from an exemplary canvas (e.g., back of a painting) at multiple locations and the descriptors which are the fingerprints of the canvas can be stored in the database [0091]}.

Referring to claim 22:
Sharma discloses wherein the database is locally hosted {Sharma [0143]; The system can be offline. The system can comprise a disconnected authentication that uses pre-determined data stored in a memory of the device [0143]}.

Referring to claim 23:
Sharma discloses wherein the database is cloud based {Sharma [0016][0137] and Fig. 15; In certain exemplary embodiments, the at least one first microscopic image, and the at least one descriptors are stored in an online repository [0016]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20140205153), in view of Vargas et al. (US 20170132892).

Referring to claim 10:
Sharma discloses a system for authenticating a physical object (abstract).  Sharma does not disclose wherein the IDENTROPY is imaged using a device installed in a warehouse, plane, boat, train, truck, shipping container, or retail location.

However, Vargas discloses a similar system for product authentication (abstract).  Vargas discloses wherein the IDENTROPY is imaged using a device installed in a warehouse, plane, boat, train, truck, shipping container, or retail location {Vargas [0035]; with the appropriate readers fitted at the store exit [0035]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the physical object authentication system disclosed in Sharma to incorporate a device installed in a location as taught by Vargas because this would provide a manner for providing tracking throughout the supply chain (Vargas at [0035]), thus aiding the user by preventing fraudulent returns.

Referring to claims 15 and 20:
Claims 15 and 20 are rejected on a similar basis to claim 10.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20140205153), in view of Aljawhari (US 20170262862).

Referring to claim 24:
Sharma discloses a system for authenticating a physical object (abstract).  Sharma does not disclose wherein the reference image is stored in distributed ledger.

However, Aljawhari discloses a similar system for providing provenance of a product (abstract).  Aljawhari discloses wherein the reference image is stored in distributed ledger {Aljawhari [0159]; the use of blockchain technology to maintain a public record of one or more of the data associated with each characteristic for each product [0159]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the physical object authentication system disclosed in Sharma to incorporate storing information in a distributed ledger as taught by Aljawhari because this would provide a manner for maintaining a public record of the data associated with each product (Aljawhari at [0159]), thus aiding the user by providing access to the desired data.

Referring to claim 25:
Sharma, as modified by Aljawhari, discloses wherein the distributed ledger is a block chain {Aljawhari [0159]; the use of blockchain technology to maintain a public record of one or more of the data associated with each characteristic for each product [0159]}. 

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 20140205153), in view of Di Venuto (US 20120243797).

Referring to claim 26:
Sharma discloses a system for authenticating a physical object (abstract).  Sharma does not explicitly disclose wherein the imaging and storage is done roll-to-roll (during winding and/or unwinding), sheet-fed, or static mode.

Di Venuto discloses a similar system for using the microstructure of a material as a unique identifier (abstract).  Di Venuto discloses wherein the imaging and storage is done roll-to-roll (during winding and/or unwinding), sheet-fed, or static mode {Di Venuto [0021][0036]-[0040][0100][0127][0151]; The image acquisition can be performed one by one of static objects, or even on a production line, such a printing of folding boxes or the assembling line in the watch inducts [0100]}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the physical object authentication system disclosed in Sharma to incorporate imaging and storage in static mode as taught by Di Venuto because this would provide a manner for performing image acquisition for each and every object (Di Venuto at [0100]), thus aiding the user by providing a manner for identification of the object.

Referring to claim 27:
Sharma discloses a system for authenticating a physical object (abstract).  Sharma does not disclose incorporating one or more additional anti-counterfeiting measures, tracking measures, tamper-evident labeling systems, or combinations thereof to form a composite system.

Di Venuto discloses a similar system for using the microstructure of a material as a unique identifier (abstract).  Di Venuto discloses incorporating one or more additional anti-counterfeiting measures, tracking measures, tamper-evident labeling systems, or combinations thereof to form a composite system {Di Venuto [0021][0036]-[0040][0100][0127][0137][0151]; The main fields of applications of the presented technology include tracking, identification and counterfeit detection [0036]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the physical object authentication system disclosed in Sharma to incorporate anti-counterfeiting measures, tracking measures, and/or labeling as taught by Di Venuto because this would provide a manner for addressing the problem of counterfeiting, tampering, and traceability (Di Venuto at [0003]), thus aiding the user by saving money.

Referring to claim 28:
Sharma, as modified by Di Venuto, discloses one or more tracking measures {Di Venuto [0021][0036]-[0040][0100][0127][0137][0151]; The first level is named "unique fingerprint" in this document. With this technique it is possible to identify, to track uniquely and to detect counterfeiting for some valuable item or document [0037]}.

Referring to claim 29:
Sharma, as modified by Di Venuto, discloses wherein the one or more tracking or anti- counterfeiting measures comprises serialization {Di Venuto [0021][0036]-[0040][0100][0127][0137][0151]; 1 to 1 matching can be performed in particular when a serial number is displayed on the item to verify. This serial number can be read by a human operator or via OCR and transmitted to the matching algorithm which will then only compare with the claimed item[0125]}.

Referring to claim 30:
Sharma, as modified by Di Venuto, discloses wherein the one or more tracking or anti-counterfeiting measures comprises topography {Di Venuto [0021][0036]-[0040][0100][0127][0137][0151]; This technology is based on the unique microstructure of the surface of each item [0037]}.

Referring to claim 31:
Sharma, as modified by Di Venuto, discloses wherein the one or more tracking or anti-counterfeiting measures comprises fiber patterns {Di Venuto [0021][0036]-[0040][0100][0127][0136][0137][0151]; if it contains fiber glass, it becomes a very good candidate for the unique fingerprint technology because the fiber glass induces random patterns [0136]}.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ashlesh Sharma, Vidyuth Srinivasan, Vishal Kanchan, and Lakshminarayanan Subramanian. 2017. The Fake vs Real Goods Problem: Microscopy and Machine Learning to the Rescue. In Proceedings of the 23rd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (KDD '17). Association for Computing Machinery, New York, NY, USA, 2011–2019. https://doi.org/10.1145/3097983.3098186

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689